Title: To Thomas Jefferson from George Washington, 13 August 1792
From: Washington, George
To: Jefferson, Thomas



Dear Sir
Mount Vernon Augt. 13th. 1792.

Since my last to you dated the 23d. of July, I have received the second epistle of Govr. Chittenden enclosing a copy of the Lieutt. Governor of Canada’s letter to him; but as he does not in that letter acknowledge the receipt of the One which went to him from the Secretary of State’s office the motives which suspended an answer to his first letter still exist, unless he has given the information required  of him immediately to yourself; however, that you may have the whole matter before you, to answer when you are possessed of all the facts which relate to the subject, I forward the Governors last letter to me—as I also do that from Colo. Humphreys to you, covered by yours of the 30th. Ulto. I am Dear Sir yr. Affecte.

Go: Washington

